REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Causevic et al. (U.S. PGPub. No. 2009/0018427), Causevic (U.S. PGPub. No. 2010/0041962), and Isenhart et al. (U.S. PGPub. No. 2011/0224569) which were previously cited in IDS were found to be the closest to the claimed invention. However, these references, whether alone or with another piece of prior art, fails to disclose, teach, or suggest all the limitations as set forth in independent claims 26, 35 and 40. Specifically, the prior art does not disclose, teach, or suggest a light sensor in combination with the elements of the claimed headset configured to determine a position of the claimed third or fourth electrode relative to an anatomical structure underlying at least one of the eyebrows of the subject as required in independent claim 26, 35 and 40. Accordingly, 27-29 and 32-34, 36-39, 41-45 are dependent on independent claim 26, 35 or 40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/8/2021